DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration filed on 08/01/2022 for application 16/785,967.
Claims 1, 2, 9, 10, 15, and 16 have been amended.  No claims have been added.  No claims have been cancelled.  Thus, claims 1-20 have been examined.
Acknowledgement is made of applicants claim for priority based on PCT/US2018/063106 (US 16/785967).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 14-16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (KANNO et al., US 2016/0350177 A1) in view of Ozdemir (Ozdemir et al., US 2014/0095956 A1).


Regarding claim 1, Kanno teaches A method (Kanno [0002] discloses the embodiments are directed to a controller and a control method) of performing wear-leveling on a memory (Kanno [0031] discloses the ECC shifter 13 performs smoothing so that ECC are recorded in different positions to enhance durability of the NAND memory 14 and suppress program disturbances (i.e. failures), thus is an example of wear-leveling.) implemented by a memory system, (Kanno Fig. 1, controller 10 that controls NAND flash memory 14.) 
comprising: receiving a write command (Kanno [0030]-[0031] discloses that Fig. 1 shows a data write system for writing Dw.  See also Kanno [0091] that discloses the host interface 33 transmits commands, including a write command.) for writing a plurality of user bits (Kanno [0069] discloses the data written represents a plurality of bits) to a first portion of the memory, (Kanno Fig. 1 and supporting para [0021] discloses Data bits and ECC in memory containing compressed user bits Dw, where the memory used to hold the data bits are an example of to a first portion of the memory containing .)
the write command comprising the plurality of user bits and an address of the first portion of the memory, (Kanno [0126] discloses the write command contains a page address of the data Dw to be written, where data Dw is an example of a plurality of user bits to be written.  See Kanno Fig. 10 and paragraphs [0075]-[0076] that discloses Data bits to be written, initially in the LSB bytes of the page where the LSB memory bits holding data at time T1 (the first row) is an example of a first portion of the memory.)
the first portion of the memory being associated with a second portion of the memory previously used to store error-correction code (ECC) bits used to perform error detection on data stored at the first portion of the memory; (Kanno Fig. 10 that shows the operation of an ECC shifter and supporting paras paragraphs [0075]-[0076] that discloses an ECC shifted from the MSB to the LSB in increments over time.  This shows a first portion of the memory holding the data at time T2, the second portion of the memory holding the ECC at time T2 in the second row of Fig. 10, where the first portion of the memory at time T2 that holds data in the MSB of the page that was previously associated with the ECC at time T1. )
the user bits being associated with a plurality of error-correcting code (ECC) bits stored at a second portion of the memory and used to perform error detection on the plurality of user bits; (Kanno [0071] discloses a plurality of ECC bits are used to perform error detection on the plurality of user bits shown as Data in Fig. 10, thus are an example of bits stored in a second portion of the memory used to perform error detection.)
calculating a plurality of error-correcting code(ECC) bits based on the plurality of user bits received in the write command; (Kanno [0031]-[0033] discloses the encoder 11 takes supplied input write data Dw and adds an ECC to the Dw data supplied that is written to a page.  Kanno [0071] discloses there is a plurality of ECC bits.)
determining a circular shifter offset based on a write count of the first portion of the memory; (Examiner notes that consistent with paragraph [00050 the circular shifter offset may be an integer value used when computing the number of memory bits or cells by which to shift the plurality of user bits and the plurality of ECC bits.  Kanno [0116] discloses a rotation of bits (e.g. data bits within a single data word) is based on one or more write counters (write count NPX) that counts write to the page which includes the first portion of the memory which storing the data Dw.   See also Fig. 3, encoding 306 that shows it is circular, moving the data into higher bit blocks in 16 bit increments, and moving the highest 16 bits into the lowest 16 bits in a circular fashion.  )
shifting the plurality of user bits (Kanno [0058] discloses that data may be expressed as a pattern of two bits, thus the data bits (i.e. user bits) consist of a plurality of bits) and the plurality of ECC bits (Kanno [0071] discloses the ECC may be a plurality of bits) according to the circular shifter offset within both the first portion of the memory and the second portion of the memory to determine a plurality of memory cells, across both the first portion of the memory and the second portion of the memory, (Kanno [0073]-[0076] discloses the shift is controlled by the number of writes or erases to the target block and discloses in one embodiment the system performs the same wear-reduction rotation on both the data bits (user bits stored within the first portion) and ECC bits stored within the second portion, where user bits and ECC bits may be more than one bit.   See also Kanno Fig. 10 that shifts Data and ECC data across the page from MSB to the LSB, thus across the first portion of the memory and the second portion of the memory.   )
at which to store each of the plurality of user bits and each of the plurality of ECC bits; and writing the plurality of user bits and the plurality of ECC bits to the plurality of memory cells across both the first portion of the memory and the second portion of the memory (Kanno Fig. 10 and [0073]-[0076], where the data is shifted (i.e. written) across page, thus across both the first portion of the memory and the second portion of the memory.) to perform wear-leveling across both the first portion of the memory and the second portion of the memory. (Kanno [0031] discloses the ECC shifter 13 performs smoothing so that ECC are recorded in different positions to enhance durability of the NAND memory 14 and suppress program disturbances (i.e. failures), thus is an example of wear-leveling.)

However, Kanno does not explicitly teach determining a circular shifter offset based on a write count of the first portion of the memory and a predefined constant associated with the write count, the circular shifter offset being an integer value corresponding to a number of memory cells by which to shift the plurality of user bits and a plurality of ECC bits across both the first portion of the memory and the second portion of the memory while performing wear-leveling across both the first portion of the memory and the second portion of the memory(Kanno [0073]-[0076] discloses the shift is controlled by the number of writes or erases to the target block and discloses in one embodiment the system performs the same wear-reduction rotation on both the data bits (user bits stored within the first portion) and ECC bits stored within the second portion, where user bits and ECC bits may be more than one bit.)
Ozdemir, of a similar field of endeavor, further discloses determining a circular shifter offset based on a write count of the first portion of the memory and a predefined constant associated with the write count. (Ozdemir [0033] discloses shifting memory based on a write counter.  Ozdemir [0041] discloses the write counter is the # of writes to a word, page or any granularity of bits.  Ozdemir [0043] discloses the system cyclically rotates data 16*metadata bits.  The updated bits are updated or shifted every N writes using the metadata where metadata bits are computed by the (write counter/N) modulo 4.  Note that write count / N is an example of an circular shifter offset and  N is unchanging, thus N is an example of a predefined constant associated with the write count, since it is used with the write count to determine when to shift the data.)
the circular shifter offset being an integer value corresponding to a number of memory cells by which to shift the plurality of user bits and a plurality of ECC bits across both the first portion of the memory and the second portion of the memory while performing wear-leveling across both the first portion of the memory and the second portion of the memory(Kanno [0073]-[0076] discloses the shift is controlled by the number of writes or erases to the target block and discloses in one embodiment the system performs the same wear-reduction rotation on both the data bits (user bits stored within the first portion) and ECC bits stored within the second portion, where user bits and ECC bits may be more than one bit.   Thus Kanno in view of Ozdemir [0041] and [0043] that updates or shifts bits every N writes using the metadata where metadata bits are computed by the (write counter/N) modulo 4 is performing a circular shifter based on an offset being an integer value across both a first portion and second portion according to a circular shifter offset computed by using (corresponding to) write counter/N.)
Kanno and Ozdemir are in a similar field of endeavor as both relate to wear leveling data and ECC in flash memory to extend the life of the flash memory that will sustain a limited number of write requests.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the cyclical shift counters of Ozdemir into the solution of Kanno, thus using one known technique (managing the shift counter based on the predefined constant as disclosed by Ozdemir) to improve similar devices (flash memory containing ECC and data sections) in the same way (based on a write counter as disclosed by both Kanno and Ozdemir) . One would be motivated to so  in order to have a simple/ well known/ predictable way of counting writes and measuring if sufficient writes have occurred to justify a wear leveling operation of shifting data and ECC bits.
The reasons for obviousness regarding claims 2-9 are the same as those presented for claim 1 above.

Regarding claim 2, Kanno and Ozdemir teaches all of the limitations of claim 1 above.  Kanno Fig. 11, element S11 teaches that the data is shifted when the write count for the block is greater than a reference value.   
Ozdemir further teaches wherein  the circular shifter offset is the write count / K, and wherein K is the predefined constant associated with the write count (Ozdemir [0033] discloses shifting memory based on a write counter.  Ozdemir [0041] discloses the write counter is the # of writes to a word, page or any granularity of bits.  Ozdemir [0043] discloses the system cyclically rotates data 16*metadata bits.  The updated bits are updated or shifted every N writes using the metadata where metadata bits are computed by the (write counter/N) modulo 4, where write counter / N is an example of a circular shifter offset.  Note that N is unchanging, thus N is an example of a predefined constant associated with the write count, since it is used with the write count to determine when to shift the data.)


Regarding claim 6, the combination of Kanno and Ozdemir teaches all of the limitations of claim 1 above.  Kanno discloses the data is shifted based on the write count.  
Ozdemir further teaches wherein the write count comprises a plurality of write count bits, and wherein the method further comprises incrementing the write count after receiving the write command.  (Ozdemir [0043] discloses the metadata bits are updated every N writes to the non-volatile memory.  Thus the metadata functions as a counter in base 16 as described in claim 1 above.  As shown in paragraph [0043] the metadata bits in this example go from 0 to 3, thus represent a minimum of 2 bits, which is an example of a plurality of write count bits.   See also Ozdemir Fig. 3 elements 307 a-d and supporting paras [0040]-0046] that show the Metadata bits, an example of a write count in base 16, contains 2 bits. )
The motivation to combine Ozdemir into Kanno is the same as set forth in claim 2 above.

Regarding claim 7, the combination of Kanno and Ozdemir teaches all of the limitations of claim 1 above.  Kanno further teaches further comprising computing, by the processor, the plurality of ECC bits corresponding to the plurality of user bits.  (Kanno [0031] discloses the ECC encoder 12 add the ECC to data supplied to the encoder that is to be supplied to the NAND device 14.)

Regarding claim 8, the combination of Kanno and Ozdemir teaches all of the limitations of claim 1 above.
Ozdemir further teaches wherein the memory is a storage class memory, and wherein the first portion and the second portion are not contiguously stored in the memory.  (Ozdemir para [0068]-[0069] discloses processor 720 performs endurance-aware ECC protection. See also Ozdemir [0030]-[0031] that discloses Fig 2 is a flow diagram of a process for encoding data bits, most notably  step 208 that calculates an ECC bit for the data bits.   See also Ozdemir [0028] that discloses the data bits may be stored separately in a different location and/or device from the Metadata bits 104 and 108 and the ECC bits 106 and 110, thus are not physically contiguously stored in the memory.)
Kanno and Ozdemir are in a similar field of endeavor as both relate to wear leveling data and ECC in flash memory to extend the life of the flash memory that will sustain a limited number of write requests.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the discontiguous memory storage of Ozdemir into the solution of Kanno, thus using one known technique (storing ECC bits separately in a different location and/or device of the data) to improve similar devices (flash memory containing ECC and data sections as disclosed by Kanno) in the same way (to enable accessing of the ECC and user data in parallel) . One would be motivated to so  in order to  enable accessing the ECC and user data in parallel, thus reducing the clock time it takes to read the data and reducing the turnaround time experienced by the client.


Regarding claim 9, Kanno teaches An apparatus (Kanno Fig. 14, SSD 31 is an example of an apparatus) implemented as a memory system, (Kano Fig. 14, SSD 31 contains NAND memory 14, thus is a memory system)
comprising: a memory storage comprising instructions; (Kanno [0092]-[0094] discloses host interface controller 34 manages the communication of the host interface 33 under control of the CPU 36, where the control of the CPU is an example of instructions executed by the CPU) and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to: (Kanno Fig. 14 CPU 36 and supporting paras [0092]-[0094])
The remainder of claim 9 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described by claim 1 above.


Regarding claim 10, the combination of Kanno and Ozdemir teaches all of the limitations of claim 9 above.  
The remainder of claim 10 recites limitations described in claim 2 above, and thus are rejected on the teachings and rationale as described in claim 2 above. 

Regarding claim 14, the combination of Kanno and Ozdemir teaches all of the limitations of claim 9 above.   
Ozdemir further teaches one or more processors execute the instructions (Ozdemir, Fig. 7, Process 720, and supporting paras [0069]-[0071] that discloses process 720 executes instructions for system 700, including encoding. ).
The remainder of claim 14 recites limitations described in claim 6 above, and thus are rejected on the teachings and rationale as described in claim 6 above.

Regarding claim 15, the elements of this claim that are also recited in claim 1 are rejected with the same teaching and rationale as claim 1 above.    However, Kano does not explicitly teach A non-transitory medium configured to store a computer program product comprising computer executable instructions that when executed by a processor cause the processor to:.
Additionally, Ozdemir teaches A non-transitory medium configured to store a computer program product comprising computer executable instructions that when executed by a processor cause the processor to: (Ozdemir [0070]-[0071] discloses a memory subsystem 730 that stores and hosts program instructions for system 700 for execution by processor 720.   Ozdemir [0013] discloses the invention may be an apparatus, which is an example of a product comprising computer executable instructions.)
Kanno and Ozdemir are in a similar field of endeavor as both relate to wear leveling data and ECC in flash memory to extend the life of the flash memory that will sustain a limited number of write requests.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate a computer program product comprising computer executable instructions for execution by a processor in a memory system as discloses by Ozdemir into the solution of Kanno, thus using one known technique (executing instructions as disclosed by Ozdemir) to improve similar devices (to improve the SSD controller of Kanno) in the same way (based on the instructions in the memory system) . One would be motivated to so  in order to have a simple/ well known/ predictable way of controlling the processor in the SSD Controller of Kanno.

Regarding claim 16, the combination of Kenno and Ozdemir teaches all of the limitations of claim 15 above.
The remainder of claim 16 recites limitations described in claim 2 above, and thus are rejected on the teachings and rationale as described in claim 2 above.

Regarding claim 20, the combination of Kenno and Ozdemir teaches all of the limitations of claim 15 above. 
 Ozdemir further teaches one or more processors execute the instructions (Ozdemir, Fig. 7, Process 720, and supporting paras [0069]-[0071] that discloses process 720 executes instructions for system 700, including encoding. ).

The remainder of claim 20 recites limitations described in claim 6 above, and thus are rejected on the teachings and rationale as described in claim 6 above.


Claims 3, 11, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Ozdemir and Shen (Shen et al., US 7,526,059 B1).

Regarding claim 3, the combination of Kanno and Ozdemir teaches all of the limitations of claim 1 above.  Kanno further teaches to the plurality of memory cells.  (Kanno [0040] discloses the NAND is made up of a plurality of memory cells arranged along a row.)
Ozdemir further discloses wherein the write count comprises a plurality of write count bits, (Ozdemir [0043] discloses the metadata bits are updated  every N writes to the non-volatile memory.  Thus the metadata functions as a counter in base 16.  As shown in paragraph [0043] the metadata bits in this example go from 0 to 3, thus represent a minimum of 2 bits, which is an example of a plurality of write count bits.)
after incrementing the write count and before writing the plurality of user bits and the plurality of ECC bits (Ozdemir Fig. 3 shows the values 0 to 3, which represents write counter in modulo 16 arithmetic, is stored in the data structure 100 in Metadata 104, which also contains the user bits and the ECC bits. See Ozdemir [0021] that discloses the Metadata bits 108 describe the wear-reductions modification to the data (how they are shifted).    See Ozdemir Fig. 2 that shows that these values including the data bits, the metadata bits, the ECC 16, the second metadata, and EC 110 are all written in one step.   Thus the Metadata bits 104 were updated before the data is written to storage, which is disclosed in Ozdemir [0038] as a final step. Thus updating the write counter occurs before the user bits and the ECC bits are written to storage.)
 Kanno and Ozdemir are in a similar field of endeavor as both relate to wear leveling data and ECC in flash memory to extend the life of the memory.  Thus it would have been obvious to implement a write counter as described by Ozdemir in order to determine when to shift user bits.  One would be motivated to do so in order to (Ozdemir [0041]) have a variety of ways to implement the write counter, for example it may be tied to the data word or page or may be based on the number of writes to the entire memory, thus enabling the write counter to be tracked according to the data behavior of the application or more generically.  Thus providing the system designed greater flexibility in how to implement the write counter.
However, the combination of Kanno and Ozdemir does not explicitly disclose wherein the method further comprises performing, by the processor, balanced gray code (BGC) encoding on the plurality of write count bits of the write count.  
Shen, of a similar field of endeavor, further discloses wherein the method further comprises performing, by the processor, balanced gray code (BGC) encoding on the plurality of write count bits of the write count (Shen, column 3, lines 435-68, discloses the use of balanced gray codes for use in non-volatile memory counters to evenly distribute the physic bit inversion required to increment the counter.)
Kanno, Ozdemir and Shen are in a similar field of endeavor as all relate to wear leveling non-volatile wear leveling.   Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the use of balanced gray code encoding as taught by Shen to record the Metadata 104 counter of Kanno and Ozdemir.   One would have been motivated to do so in order to (Shen column 3, lines 64-67) ‘extend the range of a NVM counter utilizing a solution that is simple to implement and does not require dedicated hardware or a large table of Gray conversion values’.

Regarding claim 11, the combination of Kanno and Ozdemir teaches all of the limitations of claim 9 above.  
Ozdemir further teaches one or more processors execute the instructions (Ozdemir, Fig. 7, Process 720, and supporting paras [0069] that discloses process 720 executes instructions for system 700, including encoding. ).
The remainder of claim 11 recites limitations described in claim 3 above, and thus are rejected on the teachings and rationale as described in claim 3 above.

	Regarding claim 17, the combination of Kanno and Ozdemir teaches all of the limitations of claim 15 above.
The remainder of claim 17 recites limitations described in claim 3 above, and thus are rejected on the teachings and rationale as described in claim 3 above.


Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Ozdemir as disclosed in claim 1 above and further in view of Hernandex (An article by Pedro Hernandex posted online https://www.enterprisestorageforum.com/hardware/slc-vs-mlc-vs-tlc-nand-flash/ and attached to this office action).

Regarding claim 4, the combination of Kanno and Ozdemir teaches all of the limitations of claim 1 above.  Kanno further teaches wherein the plurality of user bits and the plurality of ECC bits are logically stored consecutively (Under broadest reasonable interpretation, bits are logically stored consecutively when they are put in a logical structure and follow one another in the structure.   See Kanno Fig. 10 and supporting paras [0075]-[0076] that shows that each word contains a logical structure where the Data proceeds the ECC, and the data is left shifted from the MSB to the LSB as a unit.)
in a plurality of memory cells(Kanno Fig. 10 and supporting paras [0075]-[0076] that discloses the memory is shifted from the most significant bit (MSB) to the least significant bit (LSB), thus each value of the word shown in Fig. 10 represents a single bit stored in memory cells.)
and wherein writing the plurality of user bits and the plurality of ECC bits to the plurality of memory cells comprises shifting a location for storing each of the plurality of user bits and the plurality of ECC bits at one of the plurality of memory cells by the circular shifter offset. (Kanno Fig. 10 that shows the operation of an ECC shifter and supporting paras paragraphs [0075]-[0076] that discloses an ECC shifted from the MSB to the LSB in increments over time.  This shows a first portion of the memory holding the data at time T2, the second portion of the memory holding the ECC at time T2 in the second row of Fig. 10, where the first portion of the memory at time T2 that holds data in the MSB of the page that was previously associated with the ECC at time T1. )
	Kanno discloses that the memory may be NAND flash.  However, the combination of Kanno and Ozdemir does not explicitly discloses that the NAND flash may be single-level cell (SLC) cells that store one bit in each cell.   Thus the combination does not explicitly disclose that are each configured to store a single bit.
	Hernandez, of a similar field of endeavor, further discloses that are each configured to store a single bit. (Hernandez, lines 25-52, discloses that the NAND memory may be SLC, which is the go-to flash technology for critical enterprise applications)
	Kanno, Ozdemir, and Hernandez are in a similar field of endeavor as all relate to flash NAND memory.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date to incorporate SLC flash memory as the form of NAND memory as disclosed by Kanno in view of Ozdemir, thus selecting an obvious to try option (using SLC memory) from a finite number of identified, predictable solutions (SLC, MLC, eMLC, TLC, and QLC as identified by Hernandez) with a reasonable expectation of success (i.e. using the go-to NAND flash technology designed for critical enterprise applications).   One would be motivated to do so in order to support critical enterprise applications and storage services where the need for enhanced endurance, accuracy and performance justifies the additional costs of SLC memory.


	Regarding claim 5, the combination of Kanno and Ozdemir teaches all of the limitations of claim 1 above.  Kanno further teaches wherein the plurality of user bits and the plurality of ECC bits are logically stored consecutively (Under broadest reasonable interpretation, bits are logically stored consecutively when they are put in a logical structure and follow one another in the structure.   See Kanno Fig. 10 and supporting paras [0075]-[0076] that shows that each word contains a logical structure where the Data proceeds the ECC, and the data is left shifted from the MSB to the LSB as a unit.) in a plurality of memory cells (Kanno Fig. 10 and supporting paras [0075]-[0076] that discloses the memory is shifted from the most significant bit (MSB) to the least significant bit (LSB), thus each value of the word shown in Fig. 10 represents a single bit stored in memory cells.)
 and wherein writing the plurality of user bits and the plurality of ECC bits to the plurality of memory cells comprises shifting a location for storing each of the plurality of user bits and the plurality of ECC bits at one of the plurality of memory cells by the circular shifter offset.  (Kanno Fig. 10 that shows the operation of an ECC shifter and supporting paras paragraphs [0075]-[0076] that discloses an ECC shifted from the MSB to the LSB in increments over time.  This shows a first portion of the memory holding the data at time T2, the second portion of the memory holding the ECC at time T2 in the second row of Fig. 10, where the first portion of the memory at time T2 that holds data in the MSB of the page that was previously associated with the ECC at time T1. )
Kanno discloses that the memory may be NAND flash.  However, Kanno does not explicitly discloses that the NAND flash may be quad-level cell (QLC) cells that stores 4 bits in each cell.   Thus the combination of Kanno and Ozdemir does not explicitly disclose that are each configured to store a single nibble, wherein a nibble comprises four bits.
Hernandez, of a similar field of endeavor, further discloses that are each configured to store a single nibble, wherein a nibble comprises four bits, (Hernandez, lines 1-17 within the subsection  “QLC NAND Inches into the Mainstream” discloses that the NAND memory may be QLC, which delivers significantly more storage capacity than TLC NAND flash, enabling companies to deliver 1 terabit semiconductor die.
	Kanno, Ozdemir, and Hernandez are in a similar field of endeavor as all relate to flash NAND memory.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date to incorporate QLC flash memory as the form of NAND memory as disclosed by Kanno in view of Ozdemir, thus selecting an obvious to try option (using QLC memory) from a finite number of identified, predictable solutions (SLC, MLC, eMLC, TLC, and QLC as identified by Hernandez) with a reasonable expectation of success (i.e. using commercially available QLC 3D NAND chips from Intel and Micron).   One would be motivated to do so in order to achieve 33% higher array density compared to TLC, and enable the first commercially available QLC 3D NAND chips by Intel and Micron and that provides 1 terabit storage on a single die, thus providing tremendous storage density for applications that require a small physical footprint for applications such as those described by Kanno that need to perform wear leveling to extend the life of the memory.

Regarding claim 12, the combination of Kanno and Ozdemir teaches all of the limitations of claim 9 above.   
The remainder of claim 12 recites limitations described in claim 4 above, and thus are rejected on the teachings and rationale as described in claim 4 above.

Regarding claim 13, the combination of Kanno and Ozdemir teaches all of the limitations of claim 9 above.   
The remainder of claim 13 recites limitations described in claim 5 above, and thus are rejected on the teachings and rationale as described in claim 5 above.



Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno as applied to claim 15 above, and further in view of Hernandex.

Regarding claim 18, Ozdemir teaches all of the limitations of claim 15 above.
The remainder of claim 18 recites limitations described in claim 4 above, and thus are rejected on the teachings and rationale as described in claim 4 above.

Regarding claim 19, Ozdemir teaches all of the limitations of claim 15 above.
The remainder of claim 19 recites limitations described in claim 5 above, and thus are rejected on the teachings and rationale as described in claim 5 above.





Response to Remarks
Examiner thanks applicants for the claim amendments and remarks of 08/01/2022.  They have been fully considered but they are not persuasive in light of the claim rejections above and remarks detailed below.

Applicant argues on page 13 ‘Kanno shifts user data and an ECC area within a page, but Kanno does not determine an offset by which to shift the user data and ECC area within a page based on a write count of the first portion of the memory and a predefined constant with the write count.    Applicant further includes text from Kanno “data in the shift register is rotated from the MSB toward the LSB, based on the number of writes to the block”....   However, Kanno does not specify how many bits by which to shift the user data and the ECC area in the page.  In contrast, Kanno intentionally does not define the exact shifting position of the ECC area within the page, and instead merely states that the position of the ECC area within the page should change when the number of writes exceeds the reference value.  Therefore, Kanno cannot determine a circular shifter offset based on both a write count of the first portion of the memory and a predefined constant associated with the write count, as claimed.
Examiner agrees with applicant that Kanno alone does not teach determining a circular shifter offset based on both a write count of the first portion of the memory and a predefined constant associated with the write count.   The office action above cites Kanno in view of Ozdemir to teach a circular shifter offset based on both a write count of the first portion of the memory and a predefined constant associated with the write count.  Applicant argues on page 11 of their remarks ‘the combination of Kanno and Ozdemir does not disclose determining a circular shifter offset based on a write count of the first portion of the memory and a predefined constant associated with the write count, the circular shifter offset being an integer value corresponding to a number of memory cells by which to shift both the plurality of user bits and the plurality of ECC bits across both the first portion of the memory and the second portion of the memory while performing wear-leveling across both the first portion of the memory and the second portion of the memory.’.
Examiner respectfully disagrees.  Examiner notes that the instant application does not contain an explicit definition of a “circular shifter offset”.  Consistent with paragraph [0005], [0007], [0014], and [0017[ of the instant application the circular shifter offset may be a value used when computing the number of memory bits or cells by which to shift the plurality of user bits and the plurality of ECC bits.  Consistent with Fig. 5 of the instant application, the full calculation to determine the final location of the target bits may incorporate additional factors, for example the calculation may allow for the bits to wrap within the series of bits rotated and the circular shifter offset may be just one part of the computation of how to shift data.  Kanno [0116] discloses a rotation of bits (e.g. data bits within a single data word) is based on one or more write counters (write count NPX) that counts write to the page which includes the first portion of the memory which storing the data Dw.   See also Fig. 3, encoding 306 that shows it is circular, moving the data into higher bit blocks in 16 bit increments, and moving the highest 16 bits into the lowest 16 bits in a circular fashion.  Ozdemir [0033] discloses shifting memory based on a write counter.  Ozdemir [0041] discloses the write counter is the # of writes to a word, page or any granularity of bits.  Ozdemir [0043] discloses the system cyclically rotates data 16*metadata bits and discloses using modulo arithmetic in the calculation.  The updated bits are updated or shifted every N writes using the metadata where metadata bits are computed by the (write counter/N) modulo 4.  Note that write count / N is an example of an circular shifter offset and  N is unchanging, thus N is an example of a predefined constant associated with the write count, since it is used with the write count to determine when to shift the data.   The value of “write counter / N” as an circular shifter offset corresponds to the value of the circular shifter offset that is “the write count/K, wherein K is the predefined constant associated with the write count’, and the value N in Ozdemir is the corresponding value of K in claim 2 of the instant application.
Kanno in view of Ozdemir determines a circular shifter offset based on both a write count of the first portion of the memory and a predefined constant associated with the write count, as claimed, where the predetermined write count may be either N or the value 4.  

Applicant argues on page 15 of their remarks that ‘Ozdemir does not determine an offset based on both a write count of the first portion of the memory and a predefined constant associated with the write count, as claimed.  Instead, Ozdemir determines a cyclic-shift amount based on a pre-determined and/or hard-wired cyclic-shift amount.  See id.  Alternatively, Ozdemir determines a cyclic-shift amount based on the write count and a value that changes based on a cyclical number of writes that changes over time.  See id.  Therefore, it follows that Ozdemir does not disclose or teach determining an offset based on a write count of the first portion of the memory and a predefined constant associated with the write count, the circular shifter offset being an integer value corresponding to a number of memory cells by which to shift both the plurality of user bits and the plurality of ECC bits across both the first portion of the memory and the second portion of the memory while performing wear-leveling across both the first portion of the memory and the second portion of the memory, as recited in the independent claims. ‘
Examiner respectfully disagrees.   As noted in the office action and remarks detailed above, Ozdemir [0033] discloses shifting memory based on a write counter.  Ozdemir [0041] discloses the write counter is the # of writes to a word, page or any granularity of bits.  Ozdemir [0043] discloses one embodiment where the system cyclically rotates data 16*metadata bits.  Ozdemir discloses the updated bits are updated or shifted every N writes using the metadata where metadata bits are computed by the (write counter/N) modulo 4 and the total bits shifted are 16 * ((write counter/N) mod 4).   Both the value of N and 4 are examples of predetermined integer values.  Claim 2 that depends from claim 1, and further describes the limitation “wherein the circular shifter offset is the write count/K, and wherein K is the predefined constant associated with the write count”.   Thus the circular offset may be some computation that determines the number of bits to shift, which could be any portion of the equation 16 * ((write counter/N) module 4).  Examiner notes that the size of 16 bits is just one example described in paragraph [0043] of Ozdemir and the Ozdemir disclosure does not limit itself to any granularity of memory units (such as a 64 bit word).   See Ozdemir [0040]-[0046]

Applicants remarks relating to independent claims 9 and 15 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicants arguments relating to dependent claims 2-8, 10-14, and 16-29 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.



Conclusion                                                                                                                                                                                                                                                                                                                                                                     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138